DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons as underlined for allowance: 
Regarding Claim 1; A clamp configured to be coupled to a printed circuit board subject to repeated power and thermal cycling, the clamp comprising: a conductive column configured to compress an electrical connection between a drain lead from a transistor of a transistor package and a printed circuit board trace that supplies energy to an RF plasma output network, and configured to draw thermal energy away from the drain lead to cool the drain lead; a load spreading plate from which the conductive column extends; and a fastener extending from the load spreading plate, the load spreading plate is an insulator that electrically isolates the fastener from the conductive column, the fastener is configured to: cooperate with the printed circuit board to connect the clamp to the circuit board; and compress the load spreading plate against the conductive column to compress the electrical connection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-5850104-A
Avis; Steven E.
Fig. 4
US-5251098-A
Schmidt; Detlef W.
Fig. 1
US-20090261471-A1
Frey; Richard B.
Fig.’s 3-4
US-9991609-B2
Hoehn; Alexander
Fig.’s 3, 7
US-20100103578-A1
Davies; Robert Bruce
Fig. 8


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/COURTNEY L SMITH/Primary Examiner, Art Unit 2835